Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 15, 2016

                                            No. 04-16-00450-CV

       IN RE GRANDE GARBAGE COLLECTION CO. LLC, and Patricio Hernandez,
                 Individually and d/b/a Grande Garbage Collection Co.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On July 14, 2016, Relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than August 1, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on July 15, 2016.


                                                         PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. DC-15-604, styled BFI Waste Services of Texas, LP, d/b/a Allied Waste
Services of Rio Grande Valley, v. City of Rio Grande, Texas; Joel Villarreal, Hernan R. Garza, III, Rey Ramirez,
and David Jones, in their official and individual capacities; Patricia Hernandez d/b/a Grande Garbage Collection
Co.; and Grande Garbage Collection Co., L.L.C., pending in the 229th Judicial District Court, Starr County, Texas,
the Honorable Migdalia Lopez presiding.